
	

115 S1883 IS: To require the Secretary of Transportation to publish a final rule to provide for the screening, testing, and treatment for sleep disorders of individuals operating commercial vehicles.
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1883
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2017
			Mr. Booker (for himself, Mr. Schumer, Mrs. Gillibrand, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Secretary of Transportation to publish a final rule to provide for the screening,
			 testing, and treatment for sleep disorders of individuals operating
			 commercial vehicles.
	
	
 1.Rulemaking requirementNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Motor Carrier Safety Administration and the Administrator of the Federal Railroad Administration shall complete the rulemaking process and publish a final rule regarding the advance notice of proposed rulemaking issued on March 10, 2016, entitled Evaluation of Safety Sensitive Personnel for Moderate-to-Severe Obstructive Sleep Apnea. (81 Fed. Reg. 12642).
		
